Citation Nr: 1435019	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUE

Entitlement to eligibility for dependence education assistance (DEA) under Title 38, Chapter 35, to include the issue of whether the Veteran has a permanent and total disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from March 1988 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

DEA under 38 U.S.C. Chapter 35, is available for the child of the Veteran, who was discharged from service under conditions other than desirable and has a permanent total service-connected disability.  38 C.F.R. § 3.807.  A total disability exists when there is any impairment of the mind, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  A total disability rating may be made in the cases of disabilities which have undergone some recent improvement provided they meet certain requirements.  38 C.F.R. § 3.340(a)(3).  Permanence of a total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).

The Veteran's service-connected mood disorder with major depressive episodes has been rated 100 percent from October 7, 2009.  The report of a VA examination conducted in April 2012 indicates that she had a level of impairment that was less than totally disabling.  The examiner also noted that a significant portion (the majority) of her disability was due to a personality disorder rather than due to the affective disorder.     

A May 2012 supplemental statement of the case indicates that an examination that was slated for April 2014 to determine whether symptoms of her mood disorder had improved.  A review of the record shows no examination report and it is unclear whether one was conducted.  The VA examination report should be associated with the record if it was conducted.  If not, a VA examination should be scheduled to determine whether the Veteran has a permanent and total disability.

Accordingly, the case is REMANDED for the following action:

1.  If it does it exist, associate the April 2014 VA examination report with the Veteran's claims/electronic file.

2.  Otherwise, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of her service-connected mood disorder.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for disability of the mood disorder.   

The examiner should provide an opinion as to whether the service-connected disorder (as opposed to any nonservice-connected disorder such as a personality disorder) precludes gainful employment.  

If found to be totally disabling due to the service-connected mood disorder, the examiner should further opine on whether the severity of the Veteran's mood disorder is reasonably certain to continue throughout her lifetime.  A rationale should be provided for the opinion with discussion of treatment records and past VA examinations.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

